In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-19-00296-CR


                                 MANUEL ZUBIA, APPELLANT

                                                   V.

                               THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 137th District Court
                                    Lubbock County, Texas
            Trial Court No. 2016-410,823; Honorable John J. McClendon III, Presiding

                                           March 16, 2021

                                 MEMORANDUM OPINION
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.

        Appellant, Manuel Zubia, was convicted following a jury trial of indecency, by

sexual contact, with a child younger than fourteen years of age, J. G.1 On appeal, he

asserts that the trial court erred in (1) admitting evidence of prior sexual misconduct by

appellant involving his niece, C. S. and (2) overruling his objections to the purported

allusion by the State to his failure to testify made during closing argument. We affirm.




        1We identify complainant and her family members by their initials to protect their identities. See
TEX. R. APP. P. 9.8 & cmt.
                                                    1
       Background

       In November 2016, an indictment was filed alleging that appellant intentionally or

knowingly engaged in sexual contact with J. G., a child younger than fourteen years of

age, by touching her genitals. At trial, J. G. testified that appellant, her grandfather,

touched her private area beneath her clothes in her backyard while he was teaching her

to shoot a BB gun. While appellant assisted J. G. to aim the gun, he would sometimes

squeeze her private area. Other times, he would rub her legs, then squeeze her private

area and tell her “good job” after she had fired the BB gun. On the first day of practice,

he held her private area or squeezed it twice. He touched her once on the second day

and once on the third day for a total of four times. The touching incidents made J. G. feel

guilty and she subsequently made an outcry to her grandmother, R. G.

       R. G.’s testimony describing J. G.’s outcry was consistent with J. G.’s description

of abuse. R. G. also testified that when J. G. told her about the incidents, she was very

nervous, embarrassed, and shaky. J. G. told R. G. that when she asked appellant why

he was touching her, he laughed.

       C. S. testified that when she was fourteen years old,2 she visited the residence

where appellant, his girlfriend, and his girlfriend’s son were living. After his girlfriend and

her son left the house, C. S. waited for appellant to take her home. While she was sitting

on the sofa, appellant approached and began rubbing her legs while laughing and telling

her “nothing’s going to happen.” She attempted to push him away when he tried to get

between her legs, but appellant persisted twisting between her legs while he knelt. He

was touching her all over in his efforts; however, she testified that the incident happened

so fast, she was unsure whether he touched her on her vagina. Ultimately, she kicked


       2   At trial, C. S. was thirty-seven years old.
                                                         2
him hard, and he backed off laughing. He then drove her home. She testified that she

belatedly came forward because she heard of J. G.’s outcry and believed that appellant’s

behavior “ha[d] to stop.”

       Patricia Salazar, a Sexual Assault Nurse Examiner, testified that J. G.’s description

of the abuse was consistent throughout her examination. She also testified that her

findings were consistent with J. G.’s outcry to R. G.

       John Werflein, a forensic interviewer with the Children Advocacy Center for the

South Plains, also interviewed J. G. He testified that J. G.’s description of the abuse was

consistent throughout the interview.      Appellant’s cross-examination of Salazar and

Werflein primarily focused on whether J. G. was credible and the incident was fabricated.

At the trial’s conclusion, the jury convicted appellant of indecency with a child younger

than fourteen years of age by sexual contact and assessed punishment of forty years’

confinement.

       Issue One – C. S.’s Testimony

       In his first issue on appeal, appellant asserted the trial court abused its discretion

by permitting C. S. to testify to an incident of abuse that occurred twenty-three years ago.

Allegedly, his behavior was too remote in time and dissimilar to that involving J. G. He

also believed C. S.’s testimony was substantially more prejudicial than probative. We

overrule the issue.

       We review a trial court’s decision on admissibility of extraneous-offense evidence

under an abuse of discretion standard. Dabney v. State, 492 S.W.3d 309, 318 (Tex. Crim.

App. 2016); Powell v. State, 63 S.W.3d 435, 438 (Tex. Crim. App. 2001). A trial court

abuses its discretion when its decision lies outside the zone of reasonable disagreement.

Gonzalez v. State, 544 S.W.3d 363, 370 (Tex. Crim. App. 2018).

                                             3
       In actions involving the offense of indecency with a child, article 38.37 of the Texas

Code of Criminal Procedure permits the admission of evidence of other sex crimes

committed by the defendant against children, other than the complaining witness of the

alleged offense, “for any bearing the evidence has on relevant matters, including the

character of the defendant and acts performed in conformity with the character of the

defendant.” TEX. CODE CRIM. PROC. ANN. art. 38.37 §§ 1(a) (1)(A), 2(b) (West 2018). Yet,

the statute does not preclude an objection based on Texas Rule of Evidence 403. TEX.

R. EVID. 403 (stating that relevant evidence may be excluded if its probative value is

substantially outweighed by a danger of unfair prejudice, confusing the issues, misleading

the jury, undue delay, or needlessly presenting cumulative evidence).           A Rule 403

analysis requires consideration of the following:

       (1) the inherent probative force of the proffered item of evidence along with
       (2) the proponent’s need for that evidence against (3) any tendency of the
       evidence to suggest decision on an improper basis, (4) any tendency of the
       evidence to confuse or distract the jury from the main issues, (5) any
       tendency of the evidence to be given undue weight by a jury that has not
       been equipped to evaluate the probative force of the evidence, and (6) the
       likelihood that presentation of the evidence will consume an inordinate
       amount of time or merely repeat evidence already admitted.

Gigliobianco v. State, 210 S.W.3d 637, 641–42 (Tex. Crim. App. 2006) (these factors may

“well blend together in practice”). The rule contemplates the exclusion of evidence only

when there is a clear disparity between the probative value of the evidence and its degree

of prejudice. Hammer v. State, 296 S.W.3d 555, 568 (Tex. Crim. App. 2009) (quoting

Conner v. State, 67 S.W.3d 192, 202 (Tex. Crim. App. 2001)).

       Here, C. S.’s testimony demonstrated that appellant attempted to engage in a

sexual act with a child other than J. G. As such, it was relevant to the case at hand. See

Caston v. State, 549 S.W.3d 601, 612 (Tex. App.—Houston [1st Dist.] 2017, no pet.)


                                             4
(proof that a defendant sexually abused another child is relevant to whether he sexually

abused the child-complainant in the charged case); Gaytan v. State, 331 S.W.3d 218,

228 (Tex. App.—Austin 2011, pet. ref’d) (evidence that defendant committed extraneous

offenses against two other children was “straightforward and directly relevant to the only

issue in the case, namely whether [defendant] abused [complainant]”). Indeed, since

evidence of prior sexual abuse is especially probative of the accused’s propensity to

sexually assault children, the Rule 403 balancing test generally disfavors exclusion of the

prior sexual assaults. Caston, 549 S.W.3d at 612 (quoting Alvarez v. State, 491 S.W.3d

362, 371 (Tex. App.—Houston [1st Dist.] 2016, pet. ref’d)). Furthermore, even old acts

of molestation may be admissible if they involve similar acts against a similar victim. See

Yepez v. State, No. 14-17-00590-CR, 2019 Tex. App. LEXIS 753, at *23 (Tex. App.—

Houston [14th Dist.] 2019, no pet.) (mem. op., not designated for publication); see also

West v. State, 554 S.W.3d 234, 239–40 (Tex. App.—Houston [14th Dist.] 2018, no pet.)

(stating that while remoteness may lessen the inherent probative value of the evidence,

the passage of time will not necessarily require exclusion of prior act).

       The evidence showed that appellant, charged with indecency with an eight-year-

old child, also attempted to commit the same offense twenty-three years earlier to a

fourteen-year-old child. Although he characterized the two offenses as dissimilar, we

disagree. Like the offense at trial, he 1) approached C. S. while she was alone with him;

2) C. S. was also a member of his extended family; 3) he initiated contact by rubbing C.

S.’s legs; 4) sought access to the victim’s vaginal area; and 5) laughed in response to the

victim’s defensive moves.

       Furthermore, the State needed the evidence. For instance, appellant implicitly and



                                             5
explicitly accused J. G. of fabricating her allegations of abuse, given the absence of

physical evidence or other eyewitness testimony supporting J. G.’s allegations. The

circumstance was very much a “he said, she said” situation. See Hammer, 296 S.W.3d

at 568–69 (noting that Rule 403 “should be used sparingly, especially in ‘he said, she

said’ sexual molestation cases that must be resolved solely on the bases of the testimony

of the complainant and the defendant”); see also Newton v. State, 301 S.W.3d 315, 320

(Tex. App.—Waco 2009, pet. ref’d) (finding a twenty-five-year-old extraneous offense

admissible based on the State’s need for extraneous-offense evidence because the State

had no physical evidence or eyewitness testimony and the defendant claimed fabrication).

       C. S.’s testimony also concerned matters readily comprehensible by lay people,

and her testimony was directly relevant to the only issue in the case, whether appellant

abused J. G. Thus, it presented little risk of confusing the issues. Moreover, in its entirety,

it comprised about 22 pages of the reporter’s record and took a relatively short time to

present.

       Given the foregoing circumstances, we find that the trial court’s decision to overrule

appellant’s Rule 403 objection fell within the realm of reasonable disagreement and,

therefore, constituted a legitimate exercise of discretion.

       Issue Two – Improper Jury Argument

       Through appellant’s second issue, he argues that the trial court erred by overruling

his objection to the State’s improper jury argument. Specifically, he claims the improper

argument concerned his Fifth Amendment right not to testify and improperly foisted upon

him the obligation to prove his defenses. We overrule the issue.




                                              6
       During closing arguments, the State made the following statements:

              So, what do you do when you have someone that you know,
              it’s a family member, so you know them, identity’s is not an
              issue. When you have a known person that’s molesting a
              child. “Well, it wasn’t me,” isn’t going to work as a defense, is
              it? It’s your name, you’re a family member, you’re known. So,
              I guess you might be left with, “Well, it was an accident.” The
              touching of her middle, “I didn’t—my hand slipped, didn’t really
              mean to touch her there. It sure wasn’t to arouse or gratify
              myself.” We don’t really have that either, do we?

       Appellant subsequently objected, contending that the State’s utterance was a

comment on his failure to present a defense and to testify. The trial court overruled the

objection but instructed the jury that the defendant had a right to not testify and pursuing

it could not be used against him. The trial court also gave a similar instruction in open

court to the jury prior to deliberations and there were written instructions in the jury charge.

Thus, when appellant’s issue first arose, the trial court immediately instructed the jury in

accordance with appellant’s request. Prior to the jury’s deliberations and in the trial court’s

written instructions, the trial court emphasized appellant’s right to remain silent and that

the State always bears the burden of proof.

       We find the State’s comments on the evidence more in the nature of comments on

a lack of evidence establishing appellant did not 1) commit the offense, 2) touch J. G. by

accident, and 3) if he touched her, he did not intend to arouse or gratify himself. The

State also chose to deliver these comments by primarily asking rhetorical questions.

Simply said, the prosecutor’s argument was akin to summarizing the evidence presented

and what was absent from it. See Jackson v. State, 17 S.W.3d 664, 674 (Tex. Crim. App.

2000) (stating that proper argument includes “summation of the evidence presented at

trial”). It attempted to illustrate that there was no contrary or contradictory evidence

refuting the elements of the offense and no defensive theories to justify his conduct, and

                                               7
such is a tack that the State may pursue. Id. (observing that the State “may comment on

the defendant’s failure to produce witnesses and evidence so long as the remark does

not fault the defendant for exercising his right not to testify”); accord Zamarripa v. State,

N0. 13-19-00271-CR, 2020 Tex. App. LEXIS 9427, at *17 (Tex. App.—Corpus Christi

Dec. 3, 2020, no pet.) (mem. op., not designated for publication) (stating the same).

       There was no direct reference by the State to appellant’s right against self-

incrimination, and an indirect or implied allusion to his silence is not enough. Wead v.

State, 129 S.W.3d 126, 130 (Tex. Crim. App. 2004).           Rather, the prosecutor must

manifestly intend the comment to be, or the comment must be of such character that a

juror would naturally and necessarily take it to be, a comment on defendant’s silence. Id.

Such was and is not present here.

       Having overruled appellant’s issues, we affirm the trial court’s judgment.



                                                         Per Curiam


Do not publish.




                                             8